Citation Nr: 0107714	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating for status post 
amputation of the left second, third and fourth toes, 
including absence of the second metatarsal, currently 
evaluated as 20 percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1966

By decision in December 1991, the Regional Office (RO) denied 
the veteran's claim for service connection for a left foot 
disability.  He appealed to the Board of Veterans' Appeals 
(Board) which, in a decision in November 1992, affirmed the 
denial of service connection.  The veteran then appealed to 
the United States Court of Veterans Appeals (subsequently 
renamed the United States Court of Appeals for Veterans 
Claims (Court)).  In an order dated November 1993, the Court 
granted the motion for remand of the Secretary of the 
Department of Veterans Affairs (VA), and vacated the November 
1992 Board decision.  In March 1994, the Board remanded the 
claim to the RO for additional development of the record.  
Based on the receipt of additional evidence, including the 
report of a VA examination in September 1994, the RO, by 
rating action in November 1994, granted service connection 
for status post amputation of the left second, third and 
fourth toes, including absence of the second metatarsal.  A 
10 percent evaluation was assigned, effective August 1991.

The veteran continued to disagree with the assigned rating.  
By rating action in April 1995, the RO denied his claim for a 
total rating based on individual unemployability due to 
service-connected disability.  In a December 1995 rating 
action, the RO concluded that there was clear and 
unmistakable error in the November 1994 rating decision.  In 
this regard, it was noted that the rating should have 
considered the pre-service disability as 20 percent disabling 
and that the condition was aggravated in service to a severe 
level.  With the pre-service deduction of 20 percent, the 
veteran was entitled to be compensated at the 10 percent 
level.  By rating decision in July 1998, the RO assigned a 20 
percent evaluation for the veteran's sole service-connected 
disability, effective August 1991.  

The Board also notes that the veteran initially disagreed 
with the effective date of the award of service connection 
for the disability of the toes.  A supplemental statement of 
the case was issued in December 1996 and this addressed, in 
part, the issue of an earlier effective date for the grant of 
service connection.  It does not appear, however that the 
veteran ever submitted a timely substantive appeal with 
respect to this issue.  Accordingly, this decision will be 
limited to the issues noted on the preceding page.

Following requests for clarification from the RO, in May 1998 
and again in January 2000, the veteran withdrew his requests 
for a hearing at the RO before a Member of the Board.  


REMAND

By letter dated February 9, 2000, the RO advised the veteran 
that he had 90 days from the date of this letter to submit 
additional evidence.  Packets of additional VA medical 
records were submitted directly to the Board and were 
received on April 19, 2000 and May 26, 2000.  Clearly, only 
the evidence received in April 2000 was submitted in a timely 
manner.  While some of the records were previously of record, 
other records were new and had not been considered by the RO.  
The veteran did not waive his right to have this evidence 
initially considered by the RO, and the RO must, therefore, 
be given the opportunity to review this evidence.  See 
38 C.F.R. § 20.1304 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to notify and 
assist claimants in the development of their claims.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the evidence 
submitted directly to the Board in 2000.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The RO should adjudicate the claims of 
entitlement to an increased rating for 
status post amputation of the left second, 
third and fourth toes, including absence 
of the second metatarsal, currently 
evaluated as 20 percent disabling; and 
entitlement to a total rating based on 
individual unemployability due to service-
connected disability.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





